 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18cv1779-L-BLM
12                                     Plaintiff,
                                                        ORDER GRANTING EX PARTE
13   v.                                                 MOTION TO RECONSIDER AND
                                                        DENYING WITHOUT PREJUDICE
14   $20,000 IN U.S. CURRENCY et al.,
                                                        MOTION FOR DEFAULT
15                                  Defendants.         JUDGMENT
16
17         Pending before the Court is Plaintiff's Ex Parte Motion for Reconsideration (doc.
18   no. 12) of the Order Denying Plaintiff's Motion for Default Judgment (doc. no. 11
19   ("Order"). For the reasons which follow, the Government's ex parte application is
20   granted insofar as the Court reconsidered the Order. Nevertheless, the Government's
21   motion for default judgment is denied.
22         This is a judicial forfeiture action pursuant to 21 U.S.C. § 881(a)(6). Defendants
23   $20,000 in U.S. currency, $15,248 in U.S. currency and $3,237 in U.S. currency were
24   seized from Julian Gonzalez on November 7, 2013 by the Drug Enforcement
25   Administration agents during a drug trafficking investigation. (Doc. no. 1 ("Compl.").)
26   On July 25, 2014, the Government filed an indictment against Gonzalez, charging him
27   with conspiracy to distribute methamphetamine and launder money. (Compl. at 6, case
28   no. 14cr2125-DMS.) Included in the indictment was a count for criminal forfeiture of the

                                                    1
                                                                                  18cv1779-L-BLM
 1   Defendants named herein. (Cf. Compl. & case no. 14cr2125-DMS, doc. no. 1.) In the
 2   criminal case, Gonzalez was released on own recognizance, but failed to appear at a
 3   status hearing on January 8, 2015 pursuant to a pre-trial warrant. (Case no. 14cr2125-
 4   DMS, docs. no. 17, 18.) The warrant remains outstanding, and the criminal case remains
 5   pending. (Id.)
 6           On August 1, 2018, the Government filed the pending civil forfeiture complaint.
 7   The Court has subject matter jurisdiction pursuant to 28 U.S.C. §1355(a). Defendants
 8   have been seized pursuant to in rem warrants issued on August 31, 2018 and September
 9   5, 2018. (Docs. no. 4, 5.) Although no proof of service has been filed, the Government's
10   declaration in support of motion for default judgment indicates that on August 5, 2018, a
11   notice of this action was posted on the United States forfeiture website for 30 days
12   pursuant to Federal Rule of Civil Procedure G(4)(a)(iv)(C), and that on August 31, 2018,
13   a copy of the complaint and notice of this action were sent to Gonzalez by Federal
14   Express. (Smith Decl. (doc. no. 10-3) at 2.)
15           The Government moved for a default judgment. The motion was denied for failure
16   to timely give notice after seizure of the property. (Doc. no. 11.) The Order stated an
17   incorrect statute, however, as the time limitations set by 18 U.S.C. 983(a) apply only to
18   administrative forfeiture proceedings. See Omidi v. United States, 851 F.3d 859, 861 (9th
19   Cir. 2017). Accordingly, the Government's motion for reconsideration is granted, and the
20   motion for default judgment is reconsidered.
21           Pursuant to Federal Rule of Civil Procedure 55(b), a court may order default
22   judgment following entry of default by clerk. Default was entered in this action on
23   December 3, 2018. (Doc. no. 9.)
24           Entry of default does not automatically entitle a plaintiff to a court-ordered
25   judgment. See Draper v. Coombs, 792 F.2d 915, 924-25 (9th Cir. 1986). In deciding
26   whether to grant a motion for a default judgment, the court must consider the following
27   factors:
28   /////

                                                    2
                                                                                      18cv1779-L-BLM
 1         (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
           substantive claim, (3) the sufficiency of the complaint, (4) the sum of money
 2
           at stake in the action; (5) the possibility of a dispute concerning material
 3         facts; (6) whether the default was due to excusable neglect, and (7) the
           strong policy underlying the Federal Rules of Civil Procedure favoring
 4
           decisions on the merits.
 5
 6   NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (quoting Eitel v.
 7   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986)). None of the foregoing factors are
 8   addressed in the Government's motion. Given that "default judgments are ordinarily
 9   disfavored," NewGen, 840 F.3d at 616 (quoting Eitel, 782 F.2d at 1472), the Court
10   declines granting the Government's motion in the absence of an appropriate showing.
11         Furthermore, on its face, the complaint discloses a possible due process violation,
12   which the Government also does not address. The motion is denied on this alternative
13   ground.
14         The Civil Asset Forfeiture Reform Act of 2000, 18 U.S.C. § 983 et seq.
15   ("CAFRA") "was enacted, in part, to curb what Congress perceived as abuses of the
16   existing civil forfeiture system" because "prior to CAFRA, . . . there was no general-
17   purpose statutory requirement that the government commence a civil forfeiture action-
18   either administrative or judicial-within any specific period of time following the seizure
19   of property.” In re Funds on Deposit, 919 F. Supp. 2d 169, 172 (D. Mass. 2012) (internal
20   quotation marks and citations omitted). Consistent with the legislative purpose, 18
21   U.S.C. § 983, titled "General rules for civil forfeiture proceedings," sets deadlines for
22   commencement of administrative and judicial forfeiture proceedings. Generally, notice
23   must be given no later than 60 days after the date of seizure. 18 U.S.C. § 983(a).
24         However, "administrative forfeiture is the starting point for all other deadlines set
25   forth in the statute." Funds on Deposit, 919 F. Supp. 2d at 177; see also Omidi, 851 F.3d
26   at 861 (60-day notice deadline applicable only to nonjudicial civil forfeitures). It would
27   appear, therefore that "in drafting CAFRA as it did, Congress mistakenly 'did not
28   consider that not all forfeiture cases begin as administrative forfeitures.'" Funds on

                                                   3
                                                                                     18cv1779-L-BLM
 1   Deposit, 919 F. Supp. 2d at 177 (quoting Department of Justice Manual Cmt. 9-
 2   119.000A, at 9-8133). As a result, "[t]he statute lacks any provision governing when the
 3   seizing agency must send notice to an interested party if the agency does not intend to
 4   seek administrative forfeiture." Camacho v. United States, 2013 WL 12072522 *7 (S.D.
 5   Cal. Dec. 18, 2013) (Bencivengo, J.); see also id. n.10. This deficiency is vulnerable to
 6   the very abuse CAFRA was intended to curb. See id. Here, the funds were seized on
 7   November 7, 2013. The Government never commenced administrative forfeiture
 8   proceedings. (King Decl. (doc. 12-2).) A civil forfeiture action was not filed until more
 9   than four and a half years later, on August 1, 2018. (Compl. at 1; Smith Decl. at 2.)
10         "[T]o avoid this apparent loophole, some courts have held that section 983(a)’s
11   deadlines are measured from the time of seizure, regardless of whether the government
12   initially intended to pursue administrative forfeiture." Camacho, 2013 WL 12072522 *7
13   (citing cases). However, this statutory interpretation is foreclosed. See Omidi, 851 F.3d
14   at 861.
15         In circumstances such as the pending case, the pre-CAFRA due process limitations
16   apply. "An unreasonable delay between seizure of property and a forfeiture action
17   violates a claimant's right to due process." United States v. Approx. $1.67 Mil. (US)
18   Cash, 513 F.3d 991, 1001 (9th Cir. 2008) (citing United States v. Eight Thousand Eight
19   Hundred and Fifty Dollars ($8,850) in U.S. Currency, 461 U.S. 555, 564 (1983)). Four
20   factors are considered to determine whether delay violates due process: "(1) the length of
21   the delay; (2) the reasons for the delay; (3) the timing of claimant's assertion of his rights;
22   and (4) prejudice to the claimant." Approx. $1.67 Mil., 513 F.3d at 1001 (citations and
23   internal quotation marks omitted). Despite the nearly five-year delay, the Government
24   does not address the issue in its motion. Although the Government may well be able to
25   make an appropriate due process showing, the Court declines granting default judgment
26   without making it.
27         For the foregoing reasons, the Government's motion for reconsideration is granted,
28   and its motion for default judgment is denied. Denial is without prejudice to refiling the

                                                    4
                                                                                      18cv1779-L-BLM
 1   motion with an appropriate showing regarding all applicable factors and supported by
 2   citations to binding legal authority.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: April 24, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                5
                                                                                18cv1779-L-BLM
